Case 1:20-cv-01437-CKK Document 12-3 Filed 06/16/20 Page 1 of 6




                    ATTACHMENT B
         Case 1:20-cv-01437-CKK Document 12-3 Filed 06/16/20 Page 2 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                              )
MOHAMED SOLTAN,                               )       Civil Action No.: 20-cv-1437 (CKK)
    Plaintiff,                                )
                                              )
v.                                            )
                                              )
                                              )
HAZEM ABDEL AZIZ EL BEBLAWI                   )
    Defendant.                                )
                                              )


                    SECOND DECLARATION OF MOHAMED SOLTAN

        MOHAMED SOLTAN, pursuant to 28 U.S.C. §1746, hereby declares and states:

     1. As detailed in my first declaration dated June 10, 2020, I am the plaintiff in the above-

        captioned action, which was filed on Monday, June 1, 2020, under the Torture Victim

        Protection Act against Hazem Abdel Aziz El Beblawi, former Prime Minister of Egypt.

     2. On June 10, 2020, I filed a declaration in support of a Notice of Filing informing the Court

        of a raid of the Soltan family home in the Monofeya Governorate of Egypt. As detailed in

        the declaration, during that raid, at approximately 1:20 AM on June 9, 2020, around 20

        uniformed and plain-clothed Ministry of Interior officers entered and ransacked the home

        without a warrant, seizing family members’ documents and electronics and searching them.

        During this raid, authorities interrogated my extended family members at gunpoint about

        their relationship with me. My family members were extremely distressed by this baseless

        raid that appeared to be in retaliation for my filing this lawsuit. I also was distressed for

        having put them at risk by seeking to enforce my rights to justice in the United States.
    Case 1:20-cv-01437-CKK Document 12-3 Filed 06/16/20 Page 3 of 6




3. I now wish to bring to the attention of the Court a disturbing further escalation by the

   Egyptian authorities against my family in Egypt subsequent to the June 10 filing. On June

   15, 2020, at approximately 1:00 AM Egyptian time, Egyptian plain-clothed officials

   arrested five members of my family in their homes in the Alexandria and the Monofeya

   Governorates of Egypt. As they have conceded, my family members have done nothing

   wrong and these arrests have been done to intimidate me through the persecution of my

   innocent family members and force me to drop this action.

4. Authorities first arrived at the home of my Uncle Azoz Soltan in Alexandria, Egypt at

   approximately 1:00 AM. Alexandria is in the north of the country on the Mediterranean,

   approximately 150 kilometers from the Soltan family home in Monofeya where the initial

   raid had been conducted. At my uncle’s home, the authorities entered without a warrant

   and, after searching the apartment, arrested my cousins Hamza Soltan (age 23) and Esmaeel

   Soltan (age 20) in front of their mother and younger brother. The authorities did not give

   a reason for these actions, inform my family of any charges, or tell my family where they

   were taking my cousins.

5. The authorities also asked the family about the whereabouts of their eldest son who will

   remain unnamed for security reasons, who is newly married and lives in another city in

   Egypt with his wife and newborn baby. The family told the officers that he no longer lived

   there, at which point officers asked to see his marriage license, which they photographed

   before leaving. The family believes authorities are now searching for him and he has gone

   into hiding.

6. Earlier in the day on Sunday, June 14, authorities also surrounded the Soltan family home

   in Monofeya Governorate where they had come the previous week. Shortly before 1:00
    Case 1:20-cv-01437-CKK Document 12-3 Filed 06/16/20 Page 4 of 6




   AM on June 15, my cousins Mahmoud Soltan (age 21), Ahmed Soltan (24), and Mostafa

   Soltan (age 23) returned from work and entered their respective family apartments.

7. Shortly after 1:00 AM, my Uncle Eid awoke to a phone call from a relative who told him

   about the arrests of my cousins, Hamza and Esmaeel in Alexandria. Uncle Eid then

   scanned the rooms of his home and found that the Egyptian authorities had once again

   entered through an unlocked door and again ransacked the entire apartment, arresting his

   son (and my cousin) Mahmoud, without a warrant or a charge, along with seizing

   Mahmoud’s laptop and phone.

8. At approximately the same time, authorities rang the doorbell to an additional apartment

   in the Soltan family home in Monofeya. My cousin Ahmed opened the door and was asked

   his name. He was then arrested without a warrant or being told of any charge, and had his

   phone seized.

9. At this time, another cousin who will remain unnamed for security reasons, who also lives

   in the same building, overheard a commotion and dogs barking outside. Concerned, she

   told her brother, Mostafa Soltan (age 23) to go to the balcony to see what was happening.

   From there, Mostafa saw the plain-clothed officers arresting and questioning my cousins

   Mahmoud and Ahmed.

10. Upon seeing Mostafa on his balcony, the officers then came to his family’s apartment door.

   When Mostafa answered, they told him he was under arrest as his family watched. The

   authorities confiscated his laptop and refused to answer the family’s questions about why

   and where he was being taken, responding only that they would bring him back the next

   morning. They did not do so.
     Case 1:20-cv-01437-CKK Document 12-3 Filed 06/16/20 Page 5 of 6




11. More than 15 officers took part in the arrests at each of my family’s homes in Monofeya

   and Alexandria. They were all heavily armed with automatic weapons and were physically

   and verbally abusive in their treatment of my family members, including the women and

   children present.

12. When all three cousins had been arrested in Monofeya, the Egyptian authorities questioned

   them on the street as their families watched from their respective balconies. The Egyptian

   authorities went through the cell phones of my arrested cousins, asking each in turn about

   their contents. Afterwards, they put the three young men into a vehicle and drove away.

13. In the early hours of the morning of June 15, 2020, not knowing where my cousins had

   been taken, an uncle who will remain unnamed for security reasons traveled to each of the

   police stations in the surrounding neighborhoods of the Monofeya Governorate to inquire

   about my cousins and their whereabouts. He continued this search for six hours, but was

   given no information. He was eventually told by authorities that my cousins were being

   held “because of the lawsuit, we know the kids did nothing wrong” and he was instructed

   to tell me to “drop the lawsuit and they will be released.”

14. It is currently unclear where my cousins are being held and it is clear that five of my cousins

   have now “been disappeared” in retaliation for the filing of this lawsuit and the recent

   Notice of Filing alerting the Court of the reprisals that have been undertaken against my

   extended family in Egypt. I remain increasingly terrified of the prospect of my entire

   extended family being punished for my attempt to seek justice for the torture I endured.

   The security apparatus first tortured me and my father. Now they are intimidating and

   threatening further actions against my family members. The reprisals began right after this

   suit was served on Defendant Beblawi and the Un-sued Defendants were identified. After
        Case 1:20-cv-01437-CKK Document 12-3 Filed 06/16/20 Page 6 of 6




       the June 10 Notice of Filing alerted the Court to the first reprisals in Egypt, the authorities

       escalated their campaign of intimidation moving from raids to arrests.



I declare under penalty of perjury that the foregoing is true and correct.

             6.16.2020
Executed on:____________                                      ________________________
                                                              Mohamed Soltan
